UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4150


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

QUAVANTE KORMIYON WINDLESS,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Bruce H. Hendricks, District Judge. (6:17-cr-00524-BHH-1)


Submitted: August 23, 2018                                        Decided: August 27, 2018


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lora Blanchard, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Greenville, South Carolina, for Appellant. Elizabeth Jeanne
Howard, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Quavante Kormiyon Windless appeals his 57-month sentence imposed following

his guilty plea to possession of ammunition by a convicted felon, in violation of 18

U.S.C. § 922(g)(1) (2012). On appeal, Windless’ counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), stating that there are no potentially

meritorious issues for appeal but questioning whether the district court imposed a

reasonable sentence. Windless was notified of his right to file a pro se supplemental brief

but has not done so. The Government has declined to file a response. We affirm.

       We review a sentence, “whether inside, just outside, or significantly outside the

Guidelines range[,] under a deferential abuse-of-discretion standard.” Gall v. United

States, 552 U.S. 38, 41 (2007). This review requires consideration of both the procedural

and substantive reasonableness of the sentence. Id. at 51. We first consider whether the

district court committed significant procedural error, such as improperly calculating the

Guidelines range, insufficiently considering the 18 U.S.C. § 3553(a) (2012) factors, or

inadequately explaining the sentence imposed. United States v. Zuk, 874 F.3d 398, 409

(4th Cir. 2017).

       If we find no procedural error, we review the sentence for substantive

reasonableness, “examin[ing] the totality of the circumstances.”         United States v.

Mendoza-Mendoza, 597 F.3d 212, 216 (4th Cir. 2010). We presume that a sentence

within the properly calculated Guidelines range is substantively reasonable.        United

States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014).          Windless can rebut this

presumption only “by showing that the sentence is unreasonable when measured against

                                            2
the 18 U.S.C. § 3553(a) factors.” United States v. Vinson, 852 F.3d 333, 357-58 (4th Cir.

2017) (internal quotation marks omitted).

       Our review of the record reveals that Windless’ sentence is reasonable. The

district court properly calculated the Guidelines range, considered the parties’ arguments

and Windless’ allocution, and provided a reasoned basis for the sentence it imposed,

grounded in the § 3553(a) factors.       In sentencing Windless at the bottom of the

Guidelines range, the court acknowledged Windless’ youth, his efforts at rehabilitation,

and the dangerous conduct in which he engaged during his offense. The court recognized

the need to promote respect for the law, to deter further crime, and to protect the public,

but it ultimately imposed a sentence at the bottom of the applicable range based on its

determination that Windless had taken his circumstances to heart and was attempting to

change for the better. Although counsel questions the court’s weighing of these factors,

we conclude that Windless fails to rebut the presumption of reasonableness accorded his

sentence. See Vinson, 852 F.3d at 357-58.

       In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious issues for appeal. We therefore affirm the district court’s

judgment. This court requires that counsel inform Windless, in writing, of the right to

petition the Supreme Court of the United States for further review. If Windless requests

that a petition be filed, but counsel believes that such a petition would be frivolous, then

counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Windless.



                                             3
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                          4